Elbert, J.
The failure of the board of county commissioners to make and keep a record of its actions prescribing rates of toll to be “ charged and collected ” by the plaintiff, could not prejudice the right of the plaintiff to charge and collect its tolls.
The absence of such record being made to appear, the plaintiff should have been allowed to show that application was made, and that its rates of toll had been, in fact, prescribed by the board, in compliance with the provisions of the statute.
The judgment of the court below is reversed, and the cause remanded for further proceedings according to law-'

Reversed.